In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00011-CR

TROY E. DOVE, Appellant                     §    On Appeal from County Criminal
                                                 Court No. 1
                                            §
                                                 of Tarrant County (1559206)
V.                                          §
                                                 January 30, 2020
                                            §
                                                 Opinion by Justice Birdwell
                                            §
THE STATE OF TEXAS                               (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

enhancement and to reflect that Dove did not plead true to any enhancement. We

further modify the judgment and the bill of costs to delete the $100 emergency

services fee, leaving total costs of $332.10. It is ordered that the judgment of the trial

court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Wade Birdwell_________________
                                          Justice Wade Birdwell